690 S.E.2d 277 (2010)
Gurnam Singh KHERA
v.
William C. GORE, Jr., Commissioner, North Carolina, Division of Motor Vehicles.
No. 27P10.
Supreme Court of North Carolina.
January 14, 2010.
Glenn A. Barfield, Goldsboro, for Gurnam Singh Khera.
*278 Jess D. Mekeel, Assistant Attorney General, for William C. Gore (Jr.).

ORDER
Upon consideration of the petition filed by Petitioner on the 14th of January 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of January 2010."